EXHIBIT 10.6

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (hereinafter referred to as this “Guaranty”), dated as
of the 21st day of December, 2011 (the “Effective Date”) is given by TNP
Strategic Retail Trust, Inc., a Maryland corporation (“Guarantor”) to CP Summit
Retail, LLC, a Georgia limited liability company (“CP”).

W I T N E S S E T H:

WHEREAS, CP and TNP Strategic Retail Operating Partnership, L.P., a Delaware
limited partnership and an affiliate of Guarantor (“TNP”) entered into that
certain Operating Agreement dated December 21, 2011 (the “TNP Operating
Agreement”) of TNP SKT Summit Point Holding, LLC, a Delaware limited liability
company (the “Company”); and

WHEREAS, Pursuant to Section 4.05(c) of the TNP Operating Agreement, TNP has
agreed to cause the Company to redeem CP’s interest in the Company within
forty-five (45) days immediately following the Effective Date and to make a
capital contribution to the Company in the amount required to effectuate that
redemption (the “Redemption Contribution”);

WHEREAS, the CP would be unwilling to enter into the Operating Agreement or
consummate the sale to the Company of the “Summit Pointe” Shopping Center
located in Fayetteville, Georgia (the “Property”) without execution and delivery
of this Guaranty by Guarantor; and

WHEREAS, because of the direct benefit to Guarantor from (i) the formation of
the Company, and (ii) the sale of the Property to the Company, Guarantor is
willing to give this Guaranty to CP.

NOW, THEREFORE, in consideration of the premises, the sum of Ten Dollars
($10.00) in hand paid by CP to Guarantor, and for other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged by
Guarantor, Guarantor hereby covenants and agrees with the Company and CP as
follows:

1. Incorporation of Recitals/Defined Terms. All of the foregoing recitals are
hereby incorporated herein and by reference made a part of this Guaranty. All
defined terms used in this Guaranty and not specifically otherwise defined in
this Guaranty shall be deemed to have the meanings ascribed thereto in the
Operating Agreement.

2. Guaranty.

(a) Guarantor hereby unconditionally guarantees to CP the timely payment and
performance by TNP of (i) its covenant in Section 4.05(c) of the TNP Operating
Agreement to make the Redemption Contribution to the Company, and (ii) its
covenant to cause the Company to redeem CP’s membership interest as provided in
Section 4.05(c) of the TNP Operating Agreement (collectively, the
“Obligations”).



--------------------------------------------------------------------------------

(b) In the event any of the Obligations are not performed or complied with in
any respect whatsoever, Guarantor agrees (i) to immediately perform and comply
with all such Obligations, or (ii) if Guarantor is unable to cause the Company
to pay CP the amounts due CP pursuant to Section 4.05 of the TNP Operating
Agreement, to pay such amounts directly to CP in redemption of CP’s interest in
the Company; and (ii) to indemnify and hold CP harmless from any and all loss,
cost, liability or expense, including attorneys fees, CP may suffer by reason of
any such failure by TNP to perform or comply with the Obligations.

3. Subordination. Any indebtedness of Guarantor to TNP now or hereafter
existing, together with any interest thereon, shall be, and such indebtedness is
hereby, deferred, postponed and subordinated to the Obligations.

4. Waiver of Rights. Guarantor expressly waives: (a) notice of acceptance of
this Guaranty by the Company; (b) presentment and demand for payment or
performance of any of the Obligations; (c) protest and notice of dishonor or of
default to Guarantor or to any other party with respect to the Obligations, or
any security therefor; (d) notice of CP obtaining, amending, substituting for,
releasing, waiving or modifying any security interest, liens, or encumbrances
now or hereafter securing the Obligations, (e) demand for performance under this
Guaranty; (f) any right to assert against the Company or TNP, as a defense,
counterclaim, set-off, or cross-claim any defense (legal or equitable), set-off,
counterclaim or claim which Guarantor may now or hereafter have against TNP or
the Company; and (g) any defense based upon the unenforceability or invalidity
of the Obligations or any provision of the Operating Agreement.

5. Primary Liability of Guarantor. Guarantor agrees that this Guaranty may be
enforced by CP without the necessity at any time of resorting to or exhausting
any security or collateral and without the necessity at any time of proceeding
against any other party including TNP, and Guarantor hereby waives any right to
require CP to pursue any other remedy or enforce any other right. Guarantor
further agrees that Guarantor shall have no right of reimbursement or indemnity
whatsoever, nor shall Guarantor have any right of recourse to security for the
Obligations, unless and until all of the Obligations have been performed in
full, in which case this Guaranty shall terminate in accordance with Section 8
and Guarantor shall thereafter be entitled to pursue any and all remedies
against TNP available to Guarantor. Guarantor further agrees that nothing
contained herein shall prevent CP from suing under the Operating Agreement or
from exercising any other rights available to it under or with regard to the
Operating Agreement and the Obligations if neither TNP nor Guarantor timely
performs the

 

D-2



--------------------------------------------------------------------------------

Obligations, and the exercise of any of the aforesaid rights and the completion
of any enforcement proceedings shall not constitute a discharge of any of
Guarantor’s obligations hereunder; it being the intent of Guarantor that
Guarantor’s obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither Guarantor’s obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Guarantor by reason of Guarantor’s bankruptcy or insolvency. Guarantor
acknowledges that the term “Obligations” as used herein includes any payments
made by Guarantor to CP and subsequently recovered by Guarantor or a trustee for
Guarantor pursuant to Guarantor’s bankruptcy or insolvency.

6. Attorneys’ Fees and Costs of Collection. If at any time or times hereafter CP
employs counsel to pursue enforcement or collection, to intervene, to sue for
enforcement of the terms hereof, or to file a petition, complaint, answer,
motion or other pleading in any suit or proceeding relating to this Guaranty,
then in such event, all of the reasonable attorneys’ fees relating thereto shall
be an additional liability of Guarantor, payable on demand.

7. Setoff. As security for Guarantor’s obligations hereunder, Guarantor agrees
that CP shall have the right, immediately and without further action by it, to
set off against the Obligations all money owed by pursuant to the Operating
Agreement, whether or not due, and CP shall be deemed to have made a charge
against any such money immediately upon the occurrence of such obligation
becoming due even though such charge is made or entered on the books of CP
subsequent thereto.

8. Term of Guaranty; Warranties. This Guaranty shall continue in full force and
effect unless and until all of the Obligations are fully performed and
discharged, at which time, and only at which time, this Guaranty shall terminate
and be of no further force or effect. Guarantor warrants and represents CP that,
(i) this Guaranty is binding upon and enforceable against Guarantor, in
accordance with its terms, (ii) the execution and delivery of this Guaranty does
not violate or constitute a breach of any agreement to which Guarantor is a
party or of any applicable laws, (iii) there is no litigation, claim, action or
proceeding pending, or, to the best knowledge of Guarantor, threatened against
Guarantor which would materially adversely affect the financial condition of
Guarantor or his ability to fulfill his obligations hereunder, and (iv) any
financial statements and similar financial information previously delivered by
or on behalf of Guarantor to CP are true and correct in all material respects
and no material adverse change has occurred in Guarantor’s financial condition
since the date of such statements or other information. This Guaranty is binding
on and enforceable against Guarantor, his heirs, personal representatives,
executors, successors and assigns, and is for the benefit of CP and its
successors and assigns.

 

D-3



--------------------------------------------------------------------------------

9. Cumulative Rights. All rights of CP hereunder or otherwise arising under any
documents executed in connection with or as security for the Obligations are
separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting or limiting any other right of
CP and without affecting or impairing the liability of Guarantor.

10. Multiple Counterparts; Severability. This Guaranty may be executed in
multiple counterparts, each of which shall be deemed an original but all of
which shall constitute but one and the same document. Invalidation of any one or
more of the provisions of this Guaranty shall in no way affect any of the other
provisions hereof, which shall remain in full force and effect.

11. Governing Law. This Guaranty shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the internal laws
and judicial decisions of the State of Georgia.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

TNP Strategic Retail Trust, Inc.,

a Maryland corporation

BY:   /s/ James Wolford  

Its: CFO

 

D-4